                                                                  .------~:-::-::-·---,
           Case 3:13-cr-02130-DMS Document 82 Filed 04/09/21 PageID.200 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                          F\L.ED
                                                                                                                  ........
                                                                                                                    ,.,..~
                                                                                                                                                I

                                                                                                               APR Jl 9 2tl21
                                    UNITED STATES DISTRICT COUR"'
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                            '---·_:_" _ _ ,
                                                                                                          CL<'··'· - ' -• '
                                                                                                       SOUiME~i :;·,3;fz,:~'
                                                                                                                                 .•C\9-?_,RT'
                                                                                                                                       1

                                                                                                                                       •
                                                                                                                                        1  6~tu\:   I
                                                                                                                                                    i
                                                                                                       BY                    .                  -
             UNITED STATES OF AMERJCA                                 JUDGMENT IN A CRIMINAL C~SE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November I, 1987)
                               V.

                   CARLISSA LEE BIVONA                                   Case Number:        13CR2130-DMS

                                                                      Martin Molina CJA
                                                                      Defendant's Attorney
REGISTRATION NO.               39077298
•-
THE DEFENDANT:
C>5I admitted guilt to violation ofallegation(s) No.        1 and 2

 D   was found guilty in violation of allegation(s) No.                                               after denial of guilty.
                                                          --------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature ofViolatiou

               1                    Failure to report change in residence
               2                    Failure to test




      Supervised Release is revoked and the defendant is. sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                      Date oflmposition of Sentence



                                                                      HON. Dana   llraw
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:13-cr-02130-DMS Document 82 Filed 04/09/21 PageID.201 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                CARLISSA LEE BIVONA                                                      Judgment - Page 2 of2
CASE NUMBER:              !3CR2130-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SEVEN (7) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(6).
 D     The court makes the following reconnnendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D at                              A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       D
                 ---------
             as notified by the United States Marshal.

 D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       13CR2130-DMS
